Citation Nr: 9932818	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for Tourette's Syndrome.

2. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for attention deficit disorder 
(ADD)/attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to September 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which confirmed the previous denial of the claim 
for service connection for Tourette's Syndrome with ADD/ADHD, 
as no new and material evidence had been submitted. 


FINDINGS OF FACT

1. By rating decision dated in June 1995, the RO denied 
service connection for Tourette's Syndrome and ADD.  The 
veteran was properly notified of that decision and did not 
perfect a timely appeal.

2. The evidence received subsequent to the June 1995 RO 
decision, for the claim for service connection for 
Tourette's Syndrome, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claims.

3. The veteran's Tourette's Syndrome was aggravated by the 
stress experienced during his active military duty.  

4. Additional evidence in support of the veteran's claim of 
entitlement to service connection for ADD/ADHD, submitted 
since the June 1995 RO decision, is either duplicative or 
cumulative of evidence previously submitted.


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for Tourette's 
Syndrome is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156(a) (1998).

2. The veteran's Tourette's Syndrome was aggravated during 
his active military service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).

3. The June 1995 RO decision denying service connection for 
ADD/ADHD is final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.1100 (1998).

4. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
ADD/ADHD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's enlistment physical examination in January 1985 
noted no psychiatric abnormalities.  On a report of medical 
history, completed at the same time, the veteran reported no 
history of Tourette's Syndrome or ADD/ADHD.  In August 1986, 
the veteran reported that he was diagnosed with Tourette's 
Syndrome prior to enlistment and had been followed by a 
civilian neurologist for the condition.  The veteran 
complained of worsening symptoms, including involuntary 
sounds and movements.  He reported that he discontinued his 
medication in December 1985.  He stated that he was 
asymptomatic for a period extending from before medication 
was discontinued until approximately two months prior to 
treatment.  A neurology consultation provided an impression 
that by history and examination, the veteran most probably 
had Tourette's Syndrome.  

A Medical Board report dated in January 1987 stated that the 
veteran's condition existed prior to enlistment and was not 
service aggravated.  The Medical Board recommended separation 
from service.  The Medical Board reported a history of 
hyperactivity with development of tics in approximately 1979.  
Medication was discontinued in June 1985.  The veteran 
reported an increase in symptoms over the four-to-five months 
prior to examination.  Physical examination showed noticeable 
vocal and abdominal tics.  The veteran was again started on 
medication and noted a significant improvement in symptoms.  
The veteran denied any problems with his duties due to his 
condition.  The Medical Board concluded that the veteran's 
condition existed prior to enlistment, and was not incurred 
in nor aggravated by his period of active duty.  A neurology 
consultation in August 1987 reported an assessment of 
Tourette's Syndrome, controlled by medication.  

The veteran filed an initial claim for VA benefits for 
service connection for Tourette's Syndrome and attention 
deficit hyperactivity disorder (ADHD) in December 1994.  The 
RO attempted to obtain identified private treatment records, 
but was informed that, although the veteran was seen in 
approximately 1980, the records were unavailable.  

By rating decision in June 1995, the RO denied service 
connection for Tourette's Syndrome and ADD.  The RO noted 
that these conditions had existed prior to service, and there 
was no evidence that the conditions permanently worsened as 
a result of military service.  The veteran was notified of 
this decision under cover letter dated in June 1995.  The RO 
decision is final as to evidence of record at the time.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1998).  

The veteran filed a request to reopen his claim for service 
connection for Tourette's Syndrome and ADHD in September 
1997.  The evidence, submitted since the final RO decision in 
June 1995, includes a letter from his treating physician, VA 
examinations, and testimony at a hearing before an RO hearing 
officer.

In a statement, received in July 1997, W.C.H., M.D. stated 
that he had been treating the veteran since May 1996 for ADHD 
and Tourette's Syndrome.  Dr. W.C.H. noted that the symptoms 
of Tourette's Syndrome could be aggravated by stress, 
anxiety, or strong emotional stimulus conditions.  He 
concluded that the stress experienced in the military 
undoubtedly aggravated the veteran's condition, and 
the veteran's symptoms became much more clinically apparent.  

A VA neurological examination was conducted in April 1998.  
The examiner noted a history of Tourette's Syndrome and ADHD, 
since age 11.  The veteran stated that his spouse told him 
that his symptoms had worsened, in both frequency and 
intensity, over the previous five years.  The veteran 
reported that he stopped drinking alcohol three years 
previous, and his symptoms were worse since that time.  The 
veteran further reported that his Tourette's symptoms 
increased during boot camp in the military and again during 
the discharge process, at which time he was on medication.  
Physical examination showed fairly frequent tics of the 
vocal, facial and motor variety.  No involuntary speech was 
noted during examination and history.  The examiner reported 
an assessment of a history of Tourette's Syndrome.  
The examiner stated the neurologic examination was normal 
except for several tics consistent with the diagnosis.  The 
examiner stated that stress could definitely increase 
symptoms of Tourette's Syndrome acutely, but it was uncertain 
whether or not this results in a permanent progression of the 
condition.  The examiner noted that it was "conceivable" 
that the veteran's Tourette's Syndrome was exacerbated by 
emotional stress in the military and that his increased 
symptoms were masked by frequent social alcohol use.  When 
the veteran stopped drinking alcohol, his symptoms would have 
become more apparent.  The examiner concluded that there was 
no way to objectively demonstrate whether or not this 
scenario applied to the veteran.  

A VA examination for mental disorders was also conducted in 
April 1998, and the examiner noted review of the letter from 
Dr. W.C.H. and the VA neurological examination report.  The 
examiner noted that the veteran's Tourette's Syndrome was 
characterized by a complex tic and a vocal component that 
occurred several times during the examination.  The examiner 
provided diagnoses of Tourette's Syndrome and history of 
ADHD, and reported a global assessment of functioning (GAF) 
rating of 38.  The examiner stated that the veteran had 
Tourette's Syndrome and a long-standing history of ADHD.  

The examiner reported that it was a known fact that 
Tourette's and tic disorder could be worsened with stress, 
but it was purely theoretical that such would be of 
a permanent nature.  The examiner stated that many 
individuals with Tourette's Syndrome also have ADD, and the 
symptoms of Tourette's worsen with treatment for ADD.  The 
examiner concluded that this might be a possible explanation 
for the veteran's worsening tics.  The examiner opined that 
it was unlikely that the veteran's Tourette's syndrome would 
be permanently worsened by his military service and stated 
that the conclusion that the veteran's alcoholism masked the 
veteran's symptoms made no "scientific sense."  The 
examiner stated that, while the veteran was significantly 
impaired due to mental disorder, the disorders were not 
permanently related to the stress the veteran underwent 
during military service.  The Board notes that the examiner 
incorrectly stated that the veteran served in the Army.  The 
veteran's service was with the Marine Corps.  

At a hearing before an RO hearing officer in June 1998, the 
veteran testified that he was first diagnosed with Tourette's 
Syndrome at the age of 11 and was treated for the condition 
until graduation from high school.  Transcript, pp. 1-2.  
The veteran stated that his condition became worse during 
service, and that he recommenced treatment in the summer of 
1986.  Transcript, pp. 2-3.  He testified that he did not 
know whether the condition was any worse at service 
discharge, because he was back on medication.  Transcript, p. 
3.  



II. Analysis

New and Material Evidence Generally

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When an appellant seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the appellant 
has produced new and material evidence, the claim is reopened 
and the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the appellant's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App 510, 513 
(1992).

Tourette's Syndrome

In the instant case, the veteran's claim for service 
connection for Tourette's Syndrome was previously denied by 
the RO in June 1995.  Since the last final denial in June 
1995, the veteran has submitted a letter from his treating 
physician, Dr. W.C.H., VA examinations, and testimony at a 
hearing before an RO hearing officer.  Dr. W.C.H. stated that 
the stress experienced by the veteran during his military 
service undoubtedly aggravated his Tourette's Syndrome and 
the veteran's symptoms became much more clinically apparent.  
Such evidence is both new, in that it was not previously 
considered, and material, in that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim, as it provides competent medical evidence of 
aggravation of the veteran's claimed conditions during 
military service.  The Board finds, therefore, that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim for service connection for Tourette's 
Syndrome.  

The Board notes that the RO addressed the issue of new and 
material evidence, by applying Court precedent, which has 
since been invalidated by Hodge, supra.  However, the October 
1997 Statement of the Case furnished the veteran with 
38 C.F.R. § 3.156, which remains unchanged by the decision of 
the Federal Circuit in Hodge.  The veteran is not prejudiced 
by consideration of his claim under this standard without 
remand to the RO for initial review, as the veteran has 
submitted evidence, which warrants reopening under both pre-
Hodge and post-Hodge jurisprudence.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the veteran's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in[-]service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service [disease or injury] and the current disability."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996).  

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Veterans 
Appeals (Court) has held that the presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).  However, temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation in service, 
unless the underlying condition, not just the symptoms, had 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

The Board notes that the veteran's enlistment examination did 
not show existing diagnoses of Tourette's Syndrome.  However, 
the Medical Board in January 1987 found that the veteran's 
Tourette's Syndrome had existed prior to enlistment.  
In addition, the veteran stated that he had been treated for 
Tourette's Syndrome since childhood.  The Board finds that 
the record contains clear and unmistakable evidence that the 
veteran's disability existed before service.  

The record contains evidence of a current disability, shown 
by current diagnosis of Tourette's Syndrome.  The veteran's 
service medical records note diagnoses of Tourette's Syndrome 
and a history of hyperactivity.  Dr. W.C.H. stated that the 
veteran's conditions were undoubtedly aggravated by stress 
experienced during military service.  

Based on the service medical records, the veteran's 
statements, and the opinion of Dr. W.C.H., the Board finds 
that the veteran's claim for service connection 
for Tourette's Syndrome is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998).  
The claims folder contains all available service medical 
records and the RO has requested and received the available 
reports of VA medical examinations.  The veteran has not 
identified any medical records for treatment of these 
conditions, which are not of record.  It appears that all 
possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991);  
38 C.F.R. §§ 3.102, 4.3 (1998).

The veteran contends that his Tourette's Syndrome was 
aggravated by his military service.  The Board notes that 
prior to entry on to active duty the veteran's medication was 
discontinued and he was asymptomatic at the time of 
enlistment.  The veteran stated that after approximately a 
year of service his symptoms returned and he was again 
prescribed medication for the condition.  A neurology 
consultation in August 1987 noted that the veteran's 
Tourette's Syndrome was controlled by medication.  At the VA 
examination in April 1998, the veteran reported that his 
symptoms increased during boot camp and again during 
discharge proceedings.  However, the Medical Board found that 
the veteran's condition was not aggravated by his military 
service.  

Dr. W.C.H., the veteran's treating physician, stated that the 
stress of military service undoubtedly aggravated the 
veteran's condition, causing his symptoms to be more 
clinically apparent.  The VA neurological examination in 
April 1998 noted that it was, at least, possible that the 
veteran's Tourette's Syndrome was exacerbated by stress 
during military service, but noted uncertainty as to whether 
such resulted in a permanent progression of the veteran's 
condition.  The second VA examiner in April 1998 also noted 
that Tourette's Syndrome could be worsened by stress, 
but that permanent aggravation was purely theoretical.  The 
Board finds that the evidence does not preponderate against a 
finding that the veteran's disability worsened during 
service.  The service medical records clearly show an 
increase in symptomatology during military service, as at 
enlistment the veteran's condition was asymptomatic.  
Although the record contains evidence that such was merely 
the natural progression of the disease, i.e. the Medical 
Board report, the Board finds that the evidence of record 
does not preponderate against a finding that the veteran's 
condition was aggravated by his military service.  It appears 
from the opinions of the VA examiners that it is 
scientifically unclear as to whether a permanent aggravation 
of Tourette's Syndrome results from exposure to stress.  
However, the veteran's treating physician provides an 
unequivocal statement that, in the veteran's case, his 
Tourette's Syndrome was aggravated by his military service.  
The Board finds no basis in the record to grant more weight 
to the uncertain opinions of the VA examiners and the opinion 
of the Medical Board, over the opinion of the veteran's 
treating physician.  

ADD/ADHD

In the instant case, the veteran's claim for service 
connection for ADD/ADHD was previously denied by the RO in 
June 1995.  Since the last final denial in June 1995, the 
veteran has submitted a letter from his treating physician, 
Dr. W.C.H., VA examinations, and testimony at a hearing 
before an RO hearing officer.  As to the veteran's ADHD, Dr. 
W.C.H. stated only that he was treating the condition.  
Although the specific letter is new, in that it was not of 
record prior to the June 1995 decision, it is cumulative of 
evidence previously considered.  Prior to the previous denial 
in June 1995, the RO considered evidence of a present 
diagnosis of ADD/ADHD and considered the veteran's service 
medical records and reports of the pre-existence of the 
condition.  The record further contained contentions from the 
veteran that his military service.  For a successful claim, 
the veteran required competent evidence of an increase in his 
ADD/ADHD disability during service.  The evidence submitted 
merely shows again, that the veteran had a current diagnosis 
of ADD/ADHD.  The Board finds that such is not sufficient to 
reopen the claim for service connection for ADD/ADHD.  


ORDER

The application to reopen the claim of service connection for 
Tourette's Syndrome is granted.

Entitlement to service connection for Tourette's Syndrome is 
granted.  


No new and material evidence having been received, the claim 
for service connection for ADD/ADHD is not reopened.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

